DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
        Information Disclosure Statement
An information disclosure statement has not been received. If the applicant is aware of any prior art or any other co-pending applications not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.

      Allowable Subject Matter
	Claims 1-10 are allowed.

The following is an examiner’s statement of reasons for allowance:
With respect to Claims 1-10, the allowability resides in the overall structure of the device as recited in independent Claims 1 and 8, and at least in part because Claims 1 and 8 recite, “a load module, including: a sub board, having a second connecting port and a pin-hole port, the second connecting port being used for detachably connecting one of the plurality of first connecting ports, the pin-hole port being used for connecting a power component; and a heat-dissipating unit, having a cylindrical body and a plurality of heat-dissipating fins” in Claim 1 and “a sub board, used for fixing a plurality of power components, the plurality of power components being disposed in the accommodation space, each of the plurality of power components contacting the inner surface; - 17 -wherein the heat-dissipating unit further has a first side and a second side, the cylindrical body is located between the first side and the second side, and the sub board shields at least an opening of the accommodation space at the first side” in Claim 8. 
The aforementioned limitations in combination with all remaining limitations of Claims 1 and 8 are believed to render said Claims 1 and 8, and all Claims dependent therefrom (Claims 2-7 and 9-10) patentable over the art of record. 
The closest art of record is believed to be that of Belson et al (US 2006/0187646 – hereafter “Belson”).
While Belson Fig 2 teaches an electronic load device (100), comprising: a main board (102), having a first connecting ports (106B); including: a sub board (104), having a second connecting port (106 A), the second connecting port (106 A) being used for detachably connecting the first connecting ports (106B), and a heat-dissipating unit (120/120A/120B).
However neither Belson, nor any other art of record, either alone or in combination, teach or suggest the above mentioned limitations of Claims 1 and 8.
Any comment considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled “Comments on Statement of Reasons for Allowance”.

     Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; High Power Finless Heat Dissipation Module US 2012/0080177, Systems and Methods that use at least One Component to Remove the Heat Generated by the at least one Other Component US 6,711,021 Electric Circuit-. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/AMIR A JALALI/Examiner, Art Unit 2835             
/ZACHARY PAPE/Primary Examiner, Art Unit 2835